Per Curiam.

The sole factor and consideration which distinguishes these cases from the analysis in Nokes v. Nokes (1976), 47 Ohio St. 2d 1, .decided this day, -is that such support order was formulated by incorporating parental separation agreements -into .the divorce decree. :■
Inasmuch as under Ohio law, a separation agreement of the parties-loses its nature, as a .contract the'moment it is adopted by the court and incorporated into a decree of divorce, we find that such distinguishing factor is of insufficient force to prevent the application hereto of the principles enunciated in N olees.
Therefore,-in light-of Nglees, the judgment in case No. 75-197 is affirmed and'the judgments in cases Nos. 75-144 and 75-482 are reversed.

Judgment affirmed in case No. 75-197-.


Judgments reversed in cases Nos. 75-144 and 75-482.

0 ’Neill,, C. J.," Potter, Stern, W.' Brown and P. Brown, JJ., concur.. .
Corrigan and Celebrezze,-JJ., dissent. ■
Potter, J., of the Sixth Appellate District- .sitting fob Herbert, J. ,